 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                      ***
 5
      CHAD KREISER, ET AL.,                                  Case No. 2:16-cv-01361-MMD-DJA
 6
                             Plaintiffs,
 7                                                           ORDER
            v.
 8
      K & B STEEL, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on the parties’ Stipulation to Extend Discovery (ECF No.
12
     90), filed on September 30, 2019. The Court has reviewed the Stipulation and finds that it does
13
     not comply with LR 26-4. “A request made after the expiration of the subject deadline will not be
14
     granted unless the movant also demonstrates that the failure to act was the result of excusable
15
     neglect.” LR 26-4 (emphasis added). The parties claimed good cause exists for filing this
16
     Stipulation after the expiration of the deadline for motions to amend pleadings and add parties,
17
     currently set for September 10, 2019. However, the extension of this deadline is subject to the
18
     excusable neglect standard and the parties must comply with that higher burden in requesting an
19
     extension. In addition, the Stipulation represents it includes all parties, including Plaintiffs, but
20
     the signature block for Plaintiffs counsel was not completed. LR IC 5-1(a) requires either “‘/s/
21
     [name]’ or a facsimile of a handwritten signature.” Accordingly,
22
            IT IS THEREFORE ORDERED that the parties’ Stipulation to Extend Discovery (ECF
23
     No. 90) is denied without prejudice.
24
            DATED: October 1, 2019
25

26                                                          DANIEL J. ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
